DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/CN2018/070383, filed 01/03/2018, claiming priority to provisional application 62/442,077, filed 01/04/2017.  The effective filing date of the claimed subject matter is 01/04/2017.  The International Search Report and Written Opinion issued in the PCT application have been received and reviewed.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on August 9, 2022 is acknowledged.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2022.
Claim interpretation
With regard to claims 2-6, it is noted that the references to “step (ii) in each of claims 2-3 and 5 are interpreted as referring back to (ii) of claim 1.  While claim 1 does not employ the term “step”, the use of the term in the dependent claims does not raise an indefiniteness issue, as the meaning of the claim language is unambiguous.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-13, the language “wherein human patient has or suspected of having a cancer, which is lung cancer, liver cancer, colon cancer, or pancreatic cancer” in claim 12 is indefinite because: a) it is not clear - given the lack of reference to, e.g., “the human patient...” or “said human patient...” – whether the claims are further limiting of the patient of claim 8; and b) the claim recites an incomplete phrase, rather than a clear, complete further limitation.  It is noted that if the claim is simply intended to further limit the patient of claim 8 to one of the specific patient types of claim 12, the claim could be re-worded as follows:  “wherein the human patient has or is suspected of having lung cancer, liver cancer, colon cancer, or pancreatic cancer”.
Regarding claim 15, the claim is indefinite over the recitation of the limitation “subjected the human patient to a treatment for cancer” because neither of the claims from which claim 15 depends (claim 1 or claim 11) recites a ‘human patient” (such that antecedent basis is lacking for this term in the claims).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by McMaster (WO2013/126993 A1 [6 Sept 2013]; cited in IDS).
Independent claim 1 (from which claims 2-15 depend) is drawn to a method “for analyzing a sample”, which method comprises “(i) providing a sample suspected of containing cancer stem cells, and (ii) measuring the level of CD14 in the sample”.  The dependent claims encompass preferred embodiments of measuring CD14 protein (claims 2-4) and nucleic acid encoding CD14 (claims 5-6), and the use of a biological sample of “a human patient having or suspected having cancer” (with the sample type and cancer type also being further limited by the dependent claims) (claims 8-10 and 12); dependent claim 7 further requires measuring “the level of CD44 in the sample”.
McMaster teaches methods of identifying and validating agents that target cancer stem cells (CSCs), which methods include steps of providing a sample and determining levels of CSCs in the sample by measuring biomarkers associated with those cells; McMaster teaches that CD14 is a preferred such biomarker (see entire reference, particularly paragraphs 42-48; 55, 166, and Figures 7-8, 14-15). In a preferred method of McMaster, CD14 level is measured as an indicator of level of CSCs in a sample comprising leukemic cells or cells “suspected of being leukemic”, which inherently constitutes a type of “analyzing a sample” (see, e.g., paragraphs 46-48, 166).  McMaster thus anticipates claim 1.  
	With further regard to claims 2-4, McMaster teaches the use of anti-CD14 antibodies (see, e.g., paragraph 200) in immunocytochemical assays (targeting cell surface CD14), which assays include flow cytometry (see, e.g., paragraph 218 and Fig 15).  
Regarding claims 5-6, McMaster also teaches the use of RT-PCR assays and/or assays employing microarrays in measuring their disclosed target biomarker levels (see, e.g., paragraphs 130, 169, 204).
Regarding dependent claim 7, McMaster further teaches that their methods may include measurement of both CD14 and CD44 as biomarkers of CSCs (see, e.g., paragraph 46). 
Regarding claim 8 and its dependent claims 9-10, as noted above, McMaster teaches the practice of their methods on subjects having or suspected of having cancer; the use of tumor tissue samples and/or body fluid samples (see, e.g., paragraphs 57, 123, and 128) are also taught by McMaster. With further regard to dependent claim 12, McMaster teaches the practice of their methods with respect to preferred cancers including lung cancer and colon cancer (paragraph 39).    
Regarding claims 11 and 14-15, McMaster teaches not only measuring CD14 levels as an indicator of CSCs, but of high levels of CD14 (as well as other markers) as an indicator of poor prognosis (meeting the requirements of claims 11 and 14; it is noted that these claims recite the combination of CD14 and CD44 only as an alternative to CD14 alone, such that measurement of CD44 is not required by these claims)(paragraphs 119-120).  With further regard to claim 15, while the claim is indefinite for the reasons noted above, McMaster also discloses methods of treatment in which CD14 expression is relied upon in selecting a subject for treatment with a dopamine receptor antagonist and treating the subject (see, e.g., paragraphs 114 and 119, and Example 6).  
Claim(s) s 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al (Journal of Thoracic Oncology 9(2):179 [Feb 2014]; cited in IDS).
Independent claim 16 is directed to a method “for detecting a cancer associated with poor prognosis” comprising “(i) providing a sample of a subject having cancer, (ii) measuring the level of CD14 in the sample, and (iii) determining whether the subject has a cancer associated with poor prognosis, wherein the subject is identified as having a cancer associated with poor prognosis if the level of CD14 in the sample is higher than a predetermined level”.  
Maeda et al disclose that circulating CD14+CD204+” cells “predict postoperative recurrence in non-small-cell lung cancer patients” (see entire reference, particularly the Title and Abstract).  Maeda et al teach using flow cytometry to measure expression of CD14+ on the surface of human mononuclear cells from blood samples taken from the pulmonary vein or pulmonary artery of non-small-cell lung cancer (NSCLC) patients, and report that patients with “high levels” of such cells (relative to the median number for the entire group tested) developed early recurrence of their cancer, while those with levels lower than the median did not (see entire reference, particularly the Abstract, page 183, and Figure 3).  Maeda et al hypothesize that high levels of CD14+CD204+ cells remote from a primary tumor (as they observed and reported) “directly contribute to the metastasis of cancer cells at distant sites”, and further teach that the post-surgical development of such a metastasis “signals a poor prognosis” (page 186, right column).  
Maeda et al anticipate claims 16, 18, and 19.  While it is noted that Maeda et al do not teach detecting high levels of CD14 in a sample that is “higher than a predetermined level” (given that the noted median level was determined during the performance of the measuring of Maeda et al), the instant claims clearly state “determining whether the subject has a cancer associated with a poor prognosis, wherein the subject is identified as having a cancer associated with poor prognosis if the level of CD14 in the sample is higher than a predetermined level” (emphasis added); thus, the claims broadly encompass the teachings of Maeda et al to the extent that they are performed on subjects not found to have a poor prognosis as specified in (iii) of claim 16 (and it is further noted that the teachings of Maeda et al would also clearly suggest methods of determining a poor prognosis; however, such a teaching is not required in order for Maeda et al to anticipate the invention as presently claimed).  With further regard to dependent claims 18-19, Maeda et al clearly disclose NSCLC, a type of lung cancer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McMaster (WO2013/126993 A1 [6 Sept 2013]; cited in IDS) in view of Maeda et al (Journal of Thoracic Oncology 9(2):179 [Feb 2014]; cited in IDS).  
Claim 13 is drawn to a method as specified in independent claim 1, wherein the method is practiced with respect to a sample from a patient having or suspected of having non-small-cell lung cancer (NSCLC) (see claim 1 and dependent claims 8, 12, and 13).
McMaster teaches methods of identifying and validating agents that target cancer stem cells (CSCs), which methods include steps of providing a sample and determining levels of CSCs in a sample by measuring biomarkers associated with those cells; McMaster teaches that CD14 is a preferred such biomarker (see entire reference, particularly paragraphs 42-48; 55, 166, and Figures 7-8, 14-15). In a preferred method of McMaster, CD14 level is measured as an indicator of level of CSCs in a sample comprising leukemic cells or cells “suspected of being leukemic”, which inherently constitutes a type of “analyzing a sample” (see, e.g., paragraphs 46-48, 166).  McMaster further teaches that their methods may be practiced with respect to patients having or suspected of having lung cancer (paragraph 39).  However, McMaster does not teach the practice of their methods with respect to a patient having or suspected of having NSCLC, as required by claim 13.  
Maeda et al disclose that circulating CD14+CD204+” cells “predict postoperative recurrence in non-small-cell lung cancer patients” (see entire reference, particularly the Title and Abstract).  Maeda et al teach using flow cytometry to measure expression of CD14+ on the surface of human mononuclear cells from blood samples taken from the pulmonary vein or pulmonary artery of non-small-cell lung cancer (NSCLC) patients, and report that patients with “high levels” of such cells (relative to the median number for the entire group tested) developed early recurrence of their cancer, while those with levels lower than the median did not (see entire reference, particularly the Abstract, page 183, and Figure 3).  
In view of the teachings of Maeda et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McMaster so as to have practiced the method with respect to samples from a subject having or suspected of having NSCLC.  An ordinary artisan would have been motivated to have made such a modification because Maeda et al teach that CD14+ cells may be employed as an indicator of poor prognosis in such patients (such that detection of CSCs expressing such a marker in such a patient may function as an indicator of early recurrence/poor prognosis, and a need for earlier intervention to better treat such a patient).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (Journal of Thoracic Oncology 9(2):179 [Feb 2014]; cited in IDS) in view of Leung et al ((PLoS ONE 5(11):e14062 [Nov 2010]; cited in IDS).  
Independent claim 16 (from which claim 17 depends) is directed to a method “for detecting a cancer associated with poor prognosis” comprising “(i) providing a sample of a subject having cancer, (ii) measuring the level of CD14 in the sample, and (iii) determining whether the subject has a cancer associated with poor prognosis, wherein the subject is identified as having a cancer associated with poor prognosis if the level of CD14 in the sample is higher than a predetermined level”.  Claim 17 further requires the method of claim 16, “further comprising measuring the level of CD44 in the sample, wherein the subject is identified as having a cancer associated with poor prognosis if both the level of CD14 and the level of CD44 are higher than predetermined levels” (emphasis added).
Maeda et al disclose that circulating CD14+CD204+” cells “predict postoperative recurrence in non-small-cell lung cancer patients” (see entire reference, particularly the Title and Abstract).  Maeda et al teach using flow cytometry to measure expression of CD14+ on the surface of human mononuclear cells from blood samples taken from the pulmonary vein or pulmonary artery of non-small-cell lung cancer (NSCLC) patients, and report that patients with “high levels” of such cells (relative to the median number for the entire group tested) developed early recurrence of their cancer, while those with levels lower than the median did not (see entire reference, particularly the Abstract, page 183, and Figure 3).  Maeda et al hypothesize that high levels of CD14+CD204+ cells remote from a primary tumor (as they observed and reported) “directly contribute to the metastasis of cancer cells at distant sites”, and further teach that the post-surgical development of such a metastasis “signals a poor prognosis” (page 186, right column).  
While it is noted that Maeda et al do not teach detecting high levels of CD14 in a sample that is “higher than a predetermined level” (given that the noted median level was determined during the performance of the measuring of Maeda et al), instant claim 16  clearly states “determining whether the subject has a cancer associated with a poor prognosis, wherein the subject is identified as having a cancer associated with poor prognosis if the level of CD14 in the sample is higher than a predetermined level” (emphasis added); thus, these claims do not in fact require determining that a subject has a poor prognosis, but rather also embrace subjects in whom such a finding is not made.  Claim 17 also embraces such an embodiment, i.e., an embodiment in which the conditions following “if” in the claim are not met (such that the claim embraces methods in which a further step of “measuring the level of CD44 in the sample” occurs, without any particular finding regarding prognosis being required.
	Leung et al teach that NSCLC cells expressing CD44 “are enriched for stem cell-like properties, with such “stemness” being taught as a property that contributes to tumor spread, tumor formation, and therapy resistance (see page 1, the discussion of cisplatin resistance on page 7, and the Discussion at page 8, right column-page 9).
	In view of the teachings of Leung et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Maeda et al so as to have included a step of measuring CD44 levels in the samples of Maeda et al (or in alternative tumor samples from the same subjects).  An ordinary artisan would have been motivated to have made such a modification for the advantage of determining levels of CD44 expressed in such samples, for the benefit of identifying the presence or absence of stem-cell like properties (and associated therapy resistance) in such samples.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more. Independent claim 1  is directed to a method “for analyzing a sample”, and comprises preferred types of analysis in which conclusions are drawn with regard to presence of cancer stem cells (CSCs) (claim 11) and cancer survival rate (claim 14) based upon levels of naturally occurring expression of markers of CSCs (particularly CD14).  Such an analysis encompasses activities that may be performed entirely in the human mind (thinking about and drawing a conclusion about a sample or a patient), i.e., an abstract idea, while elevated expression levels of markers such as CD14 and CD44 in association with cancer and CSCs are natural phenomena.  These judicial exceptions (JEs) are not integrated into a practical application because the active steps of the claim – of providing a sample suspected of containing cancer stem cells, and measuring level of CD14 in the sample – are data gathering steps required to use the correlation/abstract idea, rather than an application thereof; these steps do not add a meaningful limitation as they are insignificant extra-solution activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the combination of active steps (of providing a sample and measuring CD14 level) were also well-known, routine, and conventional as of the effective filing date of the claimed invention (as evidenced by McMaster, discussed above), such that nothing significantly more than a JE is added.  
	With further regard to dependent claims 2-6, these claims generally recite well-known activities for gathering expression data, rather than any type of practical application of a JE; these are also well-understood, routine and conventional activities, as evidenced by the teachings of McMaster (discussed above).  Regarding claim 7, this claim simply requires a further data gathering activity that was well-known as of the effective filing date of the claimed invention; see again McMaster (and also see Leung et al, discussed above).  Claims 8-10 and 12-13 are directed to further limitations on the source of a sample for data gathering, rather than anything adding a practical application, or something that might constitute an element that is “significantly more” than a JE.  Claims 11 and 14-15 are also further limitations of/on a type of JE, rather than an integration of any type of practical application, or the addition of something significantly more than a JE.  With particular regard to claim 15, while it is noted that the claim recites “subjected the human patient to a treatment for cancer”, this cannot be considered, e.g., integration of a JE (or the addition of something more than a JE) as the claims from which claim 15 depends do not refer to “human patient” (such that it is not clear what this claim requires). (It is further noted that, to the extent that the claim may have been intended to require an active treating step for purposes of meeting requirements to satisfy 35 USC 101, MPEP 2106.04(d)(2) indicates that claims meeting the requirements of the statute via recitation of a treatment must require a “particular treatment”.)
Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more.  Independent claim 16 recites a method of “detecting a cancer associated with poor prognosis” comprising a final step of “determining whether the subject has a cancer associated with poor prognosis, wherein the subject is identified as having a cancer associated with poor prognosis if the level of CD14 in the sample is higher than a predetermined level”.  These recitations encompass both abstract activities – processes that may be performed entirely in the human mind, specifically thinking about test results and what they indicate with respect to disease prognosis – and a natural phenomenon, specifically the natural relationship between a level of a protein associated with cancer and its correlation with disease prognosis.  These judicial exceptions (JEs) are not integrated into a practical application because the active steps of the claim – of providing a sample and measuring level of CD14 in the sample – are data gathering steps required to use the correlation/abstract idea, rather than an application thereof; these steps do not add a meaningful limitation as they are insignificant extra-solution activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the combination of active steps (of providing a sample and measuring CD14 level) were well-known, routine, and conventional as of the effective filing date of the claimed invention (as evidenced by Maeda et al, discussed above), such that nothing significantly more than a JE is added.  With further regard to claim 17, the measurement of CD44 is another data gathering step (i.e., further insignificant extrasolution activity), whether conducted alone or in combination with other known lung cancer expression markers; the addition of such a step thus also fails to provide integration into a practical application, or something “significantly more” (as this activity was also well-known, routine and conventional at the time of applicant’s effective filing date; see, e.g., Leung et al, as well as McMaster, discussed above).  Claims 18-19 are further limiting only of a type of subject in which the natural phenomena of the claims naturally occurs; this also fails to add anything that could be considered a practical application, or something “significantly more” than a JE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634